Citation Nr: 0014464	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  99-05 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for folliculitis, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1991 to 
February 1992.

This appeal arises from a September 1998 rating decision by 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which continued a rating of 10 percent 
for folliculitis.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased evaluation for folliculitis.

2.  The veteran's folliculitis is not shown to manifest or be 
productive of exudation or itching constant, extensive 
lesions, or marked disfigurement.

3.  The veteran's folliculitis is not shown to produce 
scarring which is poorly nourished with repeated ulcerations, 
or painful and tender on objective demonstration, or cause 
any functional limitation.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
folliculitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7806 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board of Veterans' Appeals (BVA 
or Board) finds that the veteran's claim is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  After examining 
the record, the Board also is satisfied that all relevant 
facts have been properly developed for the veteran's claim 
for an increased evaluation for folliculitis.  Thus, no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

By a June 1993 rating decision, service connection was 
established for folliculitis.  The disability was evaluated 
as 10 percent disabling from March 1992.  That evaluation has 
remained in effect since then.  The veteran contends that 
since her skin disability is chronic she should be entitled 
to a higher evaluation.

At the July 1998 VA general medical examination, the veteran 
reported that she had developed a rash shortly after she left 
the Persian Gulf.  According to the veteran, this rash occurs 
sporadically but on average once a month and worsens in hot 
weather.  The rash is small, fine, red and itchy and develops 
on her arms and legs.  During the August 1998 skin diseases 
examination, the veteran related that she develops papules on 
her face, trunk and extremities, which are not pruritic and 
tend to come and go.  She noted that a papule on her left 
cheek has been slightly raised and symptomatic and is the 
benign neoplasm for which she receives compensation.  The 
veteran denied any other persistent neoplasm on her skin.  
The veteran stated that the papular dermatitis migrates 
mostly around her arms and upper body, occasionally on her 
legs.  The veteran described the latter as fine, red bumps, 
which are slightly scaling and itchy and which are aggravated 
by heat and by fragrant lotion or soap.  She reported that 
they eventually clear up after several weeks, but typically 
recur.  The examiner noted that the veteran had a 4-mm tan 
and pink slightly raised, rounded papule on her left cheek 
and that 1-2 mm erythematous slightly scaly papules were 
scattered on her arms and upper back.  The abdomen and legs 
were not broken out and the skin on the trunk was also dry.  
The assessments were benign neoplasm on the left cheek and 
papular eczema on the trunk and arms.  The examiner reported 
that the latter was typically a chronic condition manifest by 
itching and may be very random in its occurrence.  

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

Skin disorders are rated in accordance with 38 C.F.R. 
§ 4.118, which indicates that, unless otherwise provided, 
Diagnostic Codes 7807 through 7819 are to be rated under the 
criteria for eczema set out under Diagnostic Code 7806, 
depending upon location, extent, repugnant characteristics, 
or otherwise disabling character or manifestations.  Under 
Diagnostic Code 7806, a 10 percent evaluation is warranted 
for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area. A 30 percent 
disability evaluation is for assignment for eczema with 
exudation or constant itching, extensive lesions, or marked 
disfigurement. And, a 50 percent disability evaluation is 
warranted for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  

In light of the medical evidence of record, the Board 
believes that the currently assigned 10 percent evaluation 
for the veteran's service-connected folliculitis is 
appropriate.  The record does not suggest that an evaluation 
in excess of 10 percent is warranted under Diagnostic Code 
7806.  The most recent VA examination contains findings of a 
chronic condition manifested by itching, which may be very 
random in its occurrence.  There is no evidence suggesting 
exudation or constant itching, extensive lesions or marked 
disfigurement.  The veteran's skin condition appears to be 
subject to flare-ups caused by heat or fragrant lotion or 
soap.  In the Board's judgment, a 10 percent rating more 
appropriately accounts for the symptomatology described by 
the veteran and observed by the VA examiner.  Thus, the 
preponderance of the evidence is against the assignment of a 
higher evaluation for folliculitis.  While the veteran has 
contended that since her skin disability is chronic she 
should be entitled to a higher evaluation, the veteran's 
disability must be rated under the schedular criteria 
contained in the Schedule for Rating Disabilities which does 
not provide for a higher evaluation because a disability is 
described as "chronic."

Applying the Diagnostic Codes for scars and disfigurement 
appropriate to the veteran's skin disorder, the Board notes 
that Diagnostic Code 7800 applies to disfiguring scars of the 
head, face or neck.  Although the veteran has a neoplasm on 
her left cheek, it has not been described as disfiguring.  
Diagnostic Codes 7803 and 7804 are not applicable because 
they only provide for a 10 percent evaluation and the Board 
notes that the veteran's skin condition has not been shown to 
manifest scars characterized as poorly nourished, with 
repeated ulceration, or tender and painful on objective 
demonstration.  Also, since the veteran's skin disorder has 
not been shown to cause any functional limitation, a higher 
evaluation under Diagnostic Code 7805 is not warranted.

In reaching this decision the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (1999) have been considered as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  In the 
instant case, however, there has been no assertion or showing 
that the veteran's skin condition has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization or otherwise renders impracticable the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for folliculitis is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

